             Case 2:14-cr-00034-GW Document 173 Filed 01/25/21 Page 1 of 2 Page ID #:728
                                                                                                                  0


     1                                                                        __~... --
                                                                                        ~~      ~ _               k
                                                                             r_
     2


     3                                                                            JAN 2 52021
     4
                                                                                                           .~
                                                                         - C i' ~ RAL DISI i=;~., i GF ChLIFi F""F.
                                                                                                           GtPUlY
     5

     6

 ~                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10       UNITED STATES OF AMERICA,                  )          Case No.: G~ \~—~~ —~~
11                             Plaintiff,           )
12                 vs.                              )      ORDER OF DETENTION AFTER HEARING
                                                             [Fed.R.Crim.P. 32.1(a) (6);
13            ~~ ~.~o\c                             j         18 U.S.C. 3143(a)]
14                                                  )
                               Defendant.           )
15                                                  )

16

17

18              The defendant having been arrested in this District pursuant to

19       a    warrant    issued       by    the   United       States   District           Court          for         the
20 C~~~G~                p~s't~, Cam,         for alleged violation(s) of the terms and
21       conditions of his/her [probation] [supervised release] ; and

22              The    Court   having       conducted      a    detention     hearing            pursuant             to
23       Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. ~ 3143(a),

24              The Court finds that:

25       A.     .(X~   The defendant has not met his/her burden of establishing by

26              clear and convincing evidence that he/she is not likely to flee

27              if released under 18 U.S.C. § 3142(b) or (c)                             This finding is
28              based on        v~l        vp~(~~`(~~   y -.(`h•"r G~'~ R--, ao~✓1.~
                                                                                     1'K.Q1

                                                                                                                      i
                                       ~~ G^'~'Cam`^                ~-            .~C~
      Case 2:14-cr-00034-GW Document 173 Filed 01/25/21 Page 2 of 2 Page ID #:729




 1

 2

 3

 4         and/or

 5    B.   ( )   The defendant has not met his/her burden of establishing by

 6         clear and convincing evidence that he/she is not likely to pose

 7         a danger to the safety of any other person or the community if

 8         released under 18 U.S.C. ~ 3142(b) or (c).        This finding is based

 9         on:

10

11

12

13

14         IT THEREFORE IS ORDERED that the defendant be detained pending

15    the further revocation proceedings.

16,

17    Dated:        i (Z'~ Zoy~

18

19

20                                              UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                            2
